UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-28739 Satellite Security Corporation (Exact name of small business issuer as specified in its charter) Nevada 91-1903590 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O. Box 880263, San Diego, CA 92168-0263 (Address of principal executive offices) (619) 977-1515 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES R NO £ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £ NO R On August 15, 2007, the registrant had outstanding 110,981,560 shares of common stock, which is the registrant's only class of common equity. Transitional Small Business Disclosure Format (Check One) YES £ NO R EXPLANATORY NOTE In our quarterly report on Form 10-QSB for the period ended March 31, 2007, we reported that on March 7, 2007, our operating subsidiary, and sole source of revenue, Satellite Security Systems, Inc. (“Satellite”), lacked sufficient working capital to continue to fund its operations in the ordinary course of business, and all Satellite employees were released.Following that date, we then evaluated options for the sale or other disposition of our assets, and also evaluated options for obtaining additional financing or acquiring or merging with another operating company.As previously reported we have been in default under the terms of $3.3 million in Secured Convertible Promissory Notes (the “Notes”). In a current report on form 8-K filed with the Commission on July 2, 2007, we reported that in June 2007 the holders of these Secured Convertible Promissory Notes (the “Noteholders”) informed the Company that they intended to exercise their remedies under, among other sources of authority, the California Uniform Commercial Code (the "UCC") and Section 9620 thereof, pursuant to which they may accept collateral in satisfaction of the obligations secured by such collateral.On June 29, 2007 we entered into an agreement with the Noteholders (the "Noteholders Agreement") pursuant to which we agreed to consent to the Noteholders foreclosure on, and to transfer to the Noteholders, substantially all of our assets including the stock of our subsidiary entities.In exchange, the Noteholders agreed to (i) convert all outstanding amounts due and all obligations under the Notes into an aggregate of 2,000,000 shares of our common stock (calculated on a post split basis after taking into account the reverse split discussed below); (ii) waive all breaches, defaults and/or events of default under the loan documents related to the notes, and all penalties, accrued and unpaid interest, charges, fees and costs; and (iii) cancel all outstanding Class A common stock purchase warrants and Class B common stock purchase warrants issued to the Noteholders in connection with the Notes. The obligations under the Noteholders Agreement are subject to certain conditions, including principally a 1 for 500 reverse split of our outstanding common stock.On July 30, 2007 we mailed to our stockholders and filed with the Commission a Consent Solicitation Statement seeking approval of the 1 for 500 reverse stock split and describing the transactions contemplated by the Agreement.Effective as of August 6, 2007, we secured sufficient shareholder consents to approve the reverse stock split.We have filed a certificate of amendment to our articles of incorporation with the Nevada Secretary of State which will become effective on August 18, 2007.Following the effectiveness of the reverse stock split, we intend to consummate the transactions contemplated by the Noteholders Agreement Because the Noteholders Agreement was signed on June 29, 2007 prior to the end of the quarter, and because all conditions to the consummation of the transactions contemplated thereunder have been completed in all material respects, the disclosure in this report reflects the effect of the consummation of the transactions contemplated under the Noteholders Agreement as if it occurred on June 29, 2007. TABLE OF CONTENTS Part I — Financial Information Item 1. Financial Statements (unaudited) Item 2. Management's Discussion and Analysis or Plan of Operations Item 3. Controls and Procedures Part II — Other Information Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Satellite Security Corporation and Subsidiary Consolidated Balance Sheet (Unaudited) 6 Months Ended June 30, 2007 June 30, 2006 Assets Current Assets Cash and cash equivalents $ 705 $ 18,629 Accounts receivable, net of allowance for doubtful accounts - 302,674 Inventories, net of allowance - 467,392 Other current assets - 8,363 Total Current Assets 705 797,058 Property and equipment, net 3,606 211,601 Other Assets Restricted cash for letter of credit - 75,000 Total Other Assets - 75,000 Total Assets $ 4,311 $ 1,083,659 Liabilities and Shareholders' Deficit Current Liabilities Accounts payable $ 43,369 $ 1,342,949 Accrued expenses - 427,908 Customer prepayments - 68,455 Other debt - 560,658 Notes and loans payable to related parties 125,440 1,395,652 Total Current Liabilities 168,809 3,795,622 Non-Current Liabilities Notes payable to related parties, net of current portion - 840,007 Deferred revenue, net of current portion - 369,478 Long-term debt - 14,138 Total Non-Current Liabilities - 1,223,623 Total Liabilities 168,809 5,019,245 Commitments and Contingencies Shareholders' Deficit Common stock, $0.001 par value Authorized - 250,000,000 shares Issued and outstanding - 110,981,560 shares(1) 1,110,982 99,137 Additional paid-in capital 9,261,784 5,463,440 Accumulated deficit (10,537,264 ) (9,498,163 ) Total Shareholders' Deficit (164,498 ) (3,935,586 ) Total Liabilities and Shareholders' Deficit $ 4,311 $ 1,083,659 (1) Value of common stock includes the value of shares to be issued to Noteholders per the Agreement The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents Satellite Security Corporation and Subsidiary Consolidated Statements of Discontinued Operations (Unaudited) For the three months ended For the six months ended June 30, June 30, 2007 2006 2007 2006 Revenues $ - $ 449,409 $ 96,875 $ 655,297 Cost of Revenues - 388,008 94,823 561,592 Gross Profit - 61,401 2,052 93,705 Operating Expenses Research and development - 62,634 69,986 137,167 Marketing and sales - 155,951 42,010 288,946 General and administrative 155,485 872,642 746,598 1,468,988 Total Operating Expenses 155,485 1,091,227 858,593 1,895,101 Operating Loss From Discontinued Operations (155,485 ) (1,029,826 ) (856,541 ) (1,801,396 ) Other Income/(Expense) Interest expense (2,345,999 ) (740,524 ) (2,723,316 ) (866,368 ) Net change in fair value of common stock warrants and embedded derivative liability 4,238,422 - 3,063,108 - Other income 2,120,614 - 2,144,385 - Total Other Income/(Expense) 4,013,037 (740,524 ) 2,484,178 (866,368 ) Net Income/(Loss) From Discontinued Operations $ 3,857,552 $ (1,770,350 ) $ 1,627,637 $ (2,667,764 ) Basic and diluted income/(loss) per share from discontinued operations $ 0.03 $ (0.02 ) $ 0.01 $ (0.03 ) Weighted average common shares outstanding 110,981,560 98,841,178 110,981,560 98,451,038 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Satellite Security Corporation and Subsidiary Consolidated Statements of Cash Flows from Discontinued Operations (Unaudited) For the six months ended June 30 2007 2006 Cash flows from operating activities: Net income/(loss) from discontinued operations $ 1,627,637 $ (2,667,764 ) Adjustments to reconcile net loss to net cash used in operating activities: Non-cash interest expense 2,784,658 733,047 Gain on change in value of warrants and embedded derivative liability (3,063,108 ) - Common Stock Issued for Service - 180,000 Share-based compensation expense 38,975 53,331 Depreciation and amortization 11,394 31,968 Amortization of debt issuance costs 295,392 40,000 Other non-cash items - 19,951 Changes in operating assets and liabilities: Restricted cash for letter of credit 75,000 - Accounts receivable, net 138,325 (201,138 ) Inventories 1,060 (433,692 ) Other current assets 20,803 - Deferred costs 6,108 - Accounts payable (479,819 ) 845,067 Accrued expenses (391,521 ) (54,796 ) Deferred revenues/customer prepayments (519,011 ) 7,836 Other - (1,347 ) Net cash from (used) in operating activities 545,893 (1,447,537 ) Cash flows from investing activities: Purchases of property and equipment - (86,056 ) Net cash used in investing activities - (86,056 ) Cash flows from financing activities: Repayment of long-term debt (24,889 ) (9,681 ) Proceeds from short-term loan - 500,000 Proceeds from related party loan 2,710 1,171,973 Repayment of related party loan - (50,000 ) Shareholder advances (800,094 ) 105,000 Shareholder repayments - (181,512 ) Net cash provided (used) by financing activities (822,273 ) 1,535,780 Net increase in cash (276,380 ) 2,187 Cash and cash equivalents at beginning of year 277,085 16,442 Cash and cash equivalents at end of year $ 705 $ 18,629 Supplemental disclosure of cash flow information: Cash paid for interest $ 6,093 $ 44,427 Conversion ofdebt into common stock $ 3,300,000 $ 96,000 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents SATELLITE SECURITY CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 –Basis of Presentation The accompanying consolidated financial statements as of June 30, 2007 and for the six months ended June 30, 2007 and 2006, respectively,are unaudited.The consolidated financial statements and related notes have been prepared in accordance with generally accepted accounting principles applicable to interim periods.In the opinion of management, the consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the consolidated financial position, operating results and cash flows for the periods presented.Certain prior year amounts may have been reclassified to conform to current period presentation. The information contained in the following condensed notes to the consolidated financial statements is condensed from that which would appear in the annual consolidated financial statements; accordingly, the consolidated financial statements should be reviewed in conjunction with the consolidated financial statements and related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2006 of Satellite Security Corporation (the “Company”). It should be understood that the accounting measurements at an interim date inherently involve greater reliance on estimates than at year-end.The results of operations for interim periods presented are not necessarily indicative of operating results for the entire year. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred significant losses to date from operations, and has effectively ceased operations as of March 7, 2007. This factor, among others, including continuing negative cash flows from operations, negative working capital and shareholder deficiencies indicate that the Company may be unable to continue as a going concern for a reasonable period of time. The Company's continuation as a going concern is dependent on its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability. Note 2 –Discontinued Operations Since 2005, the Company has continued to incur significant losses from operations, continued to generate negative cash flows from operations, and continued to maintain an excess of current liabilities over current assets and a shareholders’ deficit.On March 7, 2007, the Company’s operating subsidiary, and sole source of revenue, Satellite Security Systems, Inc. (“Satellite”), lacked sufficient working capital to continue to fund its operations in the ordinary course of business, and all Satellite employees were released.Satellite effectively ceased operations.The Company currently does not have, and since March 7, 2007, has not had, any ongoing business operations or any revenue sources. As discuss in more detail in Note 5 - Secured Convertible Notes, Embedded Derivative and Common Stock Warrants, below, on June 29, 2007, the Company and its subsidiary, Satellite, entered into an agreement (the "Agreement") with the holders (the "Noteholders") of the Company's secured convertible promissory notes issued in July 2006 (the "Notes").Under the terms of that Agreement, in accordance with the Noteholders remedies under the California Uniform Commercial Code, the Company has agreed to consent to the Noteholders' foreclosure on substantially all of the Company's assets, including its shares of stock in Satellite, in exchange for the Noteholders agreement to waive all defaults under the notes and to convert the notes into the Company's common stock.The Company intends to complete the transactions contemplated under the agreement with the noteholders in August 2007. The Company's operations for the six months ended June 30, 2007 have been funded by through unsecured borrowings from the Company's chief executive officer, Zirk Engelbrecht, totaling $125,440. Statement of Financial Accounting Standards (“SFAS”) No. 144, Accounting for the Impairment or Disposal of Long-Live Assets, sets forth the financial accounting and reporting requirements for discontinued operations.SFAS No. 144 uses a single accounting model, based on the framework established in SFAS No. 121, Accounting for Impairment of Long-Lived Assets and for Long Lived Assets to Be Disposed Of, to account for all long-lived assets to be disposed of by sale, abandonment, or distribution to owners.This includes asset disposal groups meeting the criteria for presentation as a discontinued operations.A long-lived asset held for sale shall be measured at the lower of its carrying amount or fair value less its cost to sell.Additionally, in accordance with SFAS No. 144, a loss shall be recognized for any write-down to fair value less cost to sell.A gain shall be recognized for any subsequent recovery of cost.Lastly, a gain or loss not previously recognized that results from the sale of the asset should be recognized at the date of sale.Therefore, the Company’s discontinued operations are no longer measured on a net realizable value basis, and future operating losses are no longer recognized before they occur. 5 Table of Contents Note 3 –Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements are prepared using accounting principles generally accepted in the United States of America and include the accounts of the Company and historically its wholly owned subsidiary, Satellite.All significant intercompany balances and transactions have been eliminated.As discussed in Note 5 - Secured Convertible Notes, Embedded Derivative and Common Stock Warrants, below, given the Company's unsuccessful attempts to obtain additional financing or to find a strategic transaction that would permit it to begin operations, the Company and its subsidiary, Satellite, agreed to consent to the Noteholders exercise of their remedies and the foreclosure upon substantially all of the Company's assets.Therefore, as of June 30, 2007, the fair value of all assets and liabilities belonging to our subsidiaries have been written off to other income. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and also requires disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates.Significant estimates made by management include the viability of recognizing deferred tax assets, valuation of equity instruments, and the allowance for doubtful accounts.Significant changes in these estimates may have a material impact on the financial statements. Fair Value of Financial Instruments The Company estimates the fair value of certain of its assets in accordance with SFAS No.107, Disclosures About Fair Value of Financial Instruments.At June 30, 2007, management believes that the carrying amounts of cash, accounts receivable, accounts payable, and accrued expenses approximate their fair value.The Company believes that the carrying value of its loans approximate their fair values based on current market rates of interest, except related party debt.Management believes it is impracticable to determine the fair value of related party debt because of the related party attributes of that debt. Cash, Cash Equivalents Cash and cash equivalents is comprised of cash and highly liquid time deposits held at a major financial institution, which from time to time exceed federally insured limits.The Company believes that the risk of any loss related to its deposits is minimal. Restricted cash in other assets of $75,000 at June 30, 2007 represented a letter of credit deposit to secure the Company’s leased facilities.On April 2, 2007, the Company was forced to vacate its office premises due to non-payment of rent, a default under the terms of the lease.As of the date of this report, the landlord has the option to collect these funds to apply to the remaining lease obligation, but has not yet done so.At June 30, 2007 the carrying value of Satellite’s restricted cash was reclassified to other income/expense. Accounts Receivable Accounts receivable are stated at the amounts that management expects to collect.The Company is required to estimate the collectibility of its trade receivables.Considerable judgment is required in assessing the ultimate realization of these receivables.At June 30, 2007 the carrying value of Satellite’s accounts receivable was reclassified to other income/expense. Inventories Inventories, which consist primarily of purchased parts and supplies, are stated at the lower of cost or market.Cost is determined by the first-in, first-out (FIFO) method.At June 30, 2007 the inventory had been written down to its estimated net realizable value and the net realizable value of Satellite’s inventories was reclassified to other income/expense. 6 Table of Contents Debt Issuance Costs Debt issuance costs are deferred and amortized over the term of the related credit facility using the effective interest method.When a loan is paid in full (or converted or extinguished), any unamortized financing costs are removed from the related accounts and expensed.The Company issued convertible notes in July 2006 and incurred issuance costs of$350,000, which were being amortized over the life of the notes.The Agreement the Company entered into with the Noteholders in June 2007 calls for the conversion of all amounts due under the Notes into the Company’s common stock.Therefore, the unamortized financing costs related to this transaction were reclassified to interest expense at June 30, 2007. Deferred Costs Deferred costs represent the cost of hardware associated with deferred monitoring revenue which is amortized over the period of monitoring service.At December 31, 2006 the Company recorded an impairment charge of $110,451 on the value of deferred costs due to the determination that the asset would not be recovered.At June 30, 2007 carrying value of Satellite’s deferred costs was reclassified to other income/expense. Property and Equipment Property and equipment is recorded at cost and depreciated using the straight-line method over the estimated useful lives of the assets, generally ranging from three to five years.Expenditures for ordinary repairs and maintenance are expensed as incurred while major additions and improvements are capitalized. Impairment of Long-Lived Assets Long-lived assets, such as property and equipment, are reviewed for impairment annually and whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset.At December 31, 2006 the Company recorded an impairment charge on the net value of property and equipment. Warranty Reserve The Company’s hardware is sold with a warranty against defects in material and workmanship for a period of one year from the date of sale.Hardware manufactured by third parties is typically covered by a one year warranty from the product manufacturer.Anticipated future warranty costs are estimated, based upon historical expenses and an analysis of product field failures.At June 30, 2007 carrying value of Satellite’s warranty reserve was reclassified to other income/expense. Customer Prepayments Customer prepayments relate primarily to amounts received in advance for monitoring services for which the period of service extends beyond the balance sheet date.At June 30, 2007 carrying value of Satellite’s customer prepayments was reclassified to other income/expense. Derivatives Under Emerging Issues Task Force (EITF) Issue No.00-19,“Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”, the initial balance sheet classification of contracts that require net cash settlement are recorded as assets or liabilities and contracts that require settlement in shares are recorded as equity instruments.At each balance sheet date, the Company reviews contracts and equity instruments that are to be settled in common stock to determine if sufficient common shares are available to satisfy the maximum number of shares that could be required to net-share settle the contracts, among other conditions.Changes in fair value are accounted for in the consolidated statement of operations.The agreement the Company entered into with the Noteholders calls for the conversion of all amounts due under the Notes into the Company’s common stock.Therefore, the embedded derivative liability related to this transaction was reclassified to other income/expense at June 30, 2007. 7 Table of Contents Warrant Derivative Liability The Company accounts for warrants issued in connection with financing arrangements in accordance with EITF Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock.”Pursuant to EITF 00-19, an evaluation of specifically identified conditions is made to determine whether the fair value of warrants issued is required to be classified as a derivative liability. The fair value of warrants classified as derivative liabilities is adjusted for changes in fair value at each reporting period, and the corresponding non-cash gain or loss is recorded in the consolidated statement of operations. Under the terms of the agreement the Company entered into with the Noteholders in June 2007, all outstanding Class A common stock purchase warrants and Class B common stock purchase warrants issued to the Noteholders in connection with the issuance of the notes will be cancelled.Therefore, the warrant derivative liability related to this transaction was reclassified to other income/expense at June 30, 2007. Revenues and Costs of Revenue Until Satellite ceased operations, the Company’s revenues were derived from two sources, the sale of hardware that uses Global Positioning System (“GPS”), cellular and ReFLEX paging technology, and the provisioning of asset tracking and related monitoring services.Revenue related to the sale of hardware products was recognized upon delivery if no significant vendor obligations remain, the price is fixed or determinable and collection is reasonably assured.Monthly billings for services are presented in advance of rendering the related services.Customer prepayments consists of advanced payments of these billings and was recognized as revenues ratably over the minimum service contract period, generally one to five years.Costs of revenues include all direct material and labor costs and those indirect costs related to contract performance.The cost of installed hardware related to customer advance payments is amortized over the same period as the related revenue.However, since Satellite has ceased operations and currently has no funding sources, management does not believe that it will be able to meet any future monthly service obligations that are outstanding as of June 30, 2007 in connection with the service agreements.Satellite’s deferred revenues were reclassed to other income at June 30, 2007. Share-Based Compensation On December16, 2004, the Financial Accounting Standards Board (FASB) issued FASB Statement No.123 (revised 2004), “Share-Based Payment” (“Statement 123(R)”) which is a revision of FASB Statement No.123, “Accounting for Stock-Based Compensation” (“Statement 123”).Statement 123(R) supersedes APB Opinion No.25 (APB 25), “Accounting for Stock Issued to Employees,” and amends FASB Statement No.95, “Statement of Cash Flows.”
